DETAILED ACTION
The instant application having Application No. 16/491,962 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.
	
OBJECTIONS TO THE SPECIFICATION
Specification
The applicant’s specification submitted is acceptable for examination purposes.


REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 112







5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder claims 1 and 9-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-2, 5-10, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita et al. (Publication Number US 2004/0100945 A1).
As per claim 1, Morita et al. discloses “a communication control method comprising steps of: acquiring, at a communication apparatus (a communication terminal apparatus; Abstract, line 1) that executes a communication application configured to control communication and has a physical connection portion (see sequence diagram in [FIG. 2] that displays the steps used in handling communication 802 between application (browser) 100 and the communication protocol 500. Note also the presence of a circuit control that includes a circuit connection; Paragraph 0012), a combination of the physical connection portion (through a port number (Paragraph 0010) as well as the circuit control that includes a circuit connection; Paragraph 0012) and the communication application (application 100; FIG. 2) used for the communication performed from a device connected to the physical connection portion to outside of the communication apparatus (the process of establishing a connection to perform the user information transmission that takes security (through the use of port number corresponding to relevant communication protocols); Abstract, lines 1-4; Paragraphs 0010-0011).”
Morita et al. discloses “and determining whether or not to permit the communication based on the combination used for the communication and a combination of the physical connection portion and the communication application registered in advance (determining whether the port number included in the header of the data is a relevant one that supports the communication protocol (Paragraph 0010). See also the port number database 270 indicating stored information that is available in advance; FIG. 1; Paragraph 0031).”
As per claim 2, Morita et al. discloses “the communication control method according to claim 1 (as disclosed by Morita et al. above), wherein the step of determining permits the communication when there is a matching between the combination used for the communication and the combination registered in advance and rejects the communication when there is no matching between the combination used for the communication and the combination registered in advance (as done by the dialer controller 210 as it pertains to wrongful port number (communication shuts out) or to a correct port number (communication established); Paragraph 0026).”
As per claim 5, Morita et al. discloses “the communication control method according to claim 1 (as disclosed by Morita et al. above), wherein the step of determining determines whether or not to permit the communication based on setting information set for the physical connection portion in addition to the physical connection portion and the communication application (as done by the dialer controller 210 as it pertains to wrongful port number (communication shuts out) or to a correct port number (communication established); Paragraph 0026; Abstract, lines 1-4; Paragraphs 0010-0011).”  
As per claim 6, Morita et al. discloses “the communication control method according to claim 5 (as disclosed by Morita et al. above), wherein the setting information indicates at least one of a baud rate and an I/O address set for the physical connection portion (destination port number Paragraph 0042). Note that wording indicates ‘at least one of’ instead of both items of baud rate and I/O address).”  
As per claim 7, Morita et al. discloses “the communication control method according to claim 1 (as disclosed by Morita et al. above), wherein the communication control method is performed when the communication is started (see the dialer controller 210 which determines whether a connection is established (started) or shut down (not started); Paragraph 0026).”  
As per claim 8, Morita et al. discloses “the communication control method according to claim 1 (as disclosed by Morita et al. above), wherein the communication control method is performed at a predetermined time interval (as it pertains to reporting communication status to another processing indicating ‘communicating’ and ‘waiting’ (with ‘waiting’ indicating the use of time); Paragraph 0029).” 
As per claim 9, Morita et al. discloses “a non-transitory storage medium that stores a communication control program to cause a communication apparatus (a communication terminal apparatus; Abstract, line 1) that is a computer that executes a communication application configured to control communication and has a physical connection portion to perform the steps of: acquiring a combination of the physical connection portion (see sequence diagram in [FIG. 2] that displays the steps used in handling communication 802 between application (browser) 100 and the communication protocol 500. Note also the presence of a circuit control that includes a circuit connection; Paragraph 0012) and the communication application (application 100; FIG. 2) used for the communication performed from a device connected to the physical connection portion to outside of the communication apparatus (the process of establishing a connection to perform the user information transmission that takes security (through the use of port number corresponding to relevant communication protocols); Abstract, lines 1-4; Paragraphs 0010-0011).”
Morita et al. discloses “and determining whether or not to permit the communication based on the combination used for the communication and a combination of the physical connection portion and the communication application registered in advance  (determining whether the port number included in the header of the data is a relevant one that supports the communication protocol (Paragraph 0010). See also the port number database 270 indicating stored information that is available in advance; FIG. 1; Paragraph 0031).”
As per claim 10, Morita et al. discloses “a communication apparatus comprising: at least one memory configured to store instructions (see the databases 230, 250, and 270; FIG. 1).”
Morita et al. discloses “and at least one processor configured to execute the instructions to: acquire a combination of a physical connection portion (see sequence diagram in [FIG. 2] that displays the steps used in handling communication 802 between application (browser) 100 and the communication protocol 500. Note also the presence of a circuit control that includes a circuit connection; Paragraph 0012) and a communication application (through a port number (Paragraph 0010) as well as the circuit control that includes a circuit connection; Paragraph 0012) used for the communication performed from a device connected to the physical connection portion to outside of the communication apparatus (the process of establishing a connection to perform the user information transmission that takes security (through the use of port number corresponding to relevant communication protocols); Abstract, lines 1-4; Paragraphs 0010-0011).”
Morita et al. discloses “and determine whether or not to permit the communication based on the combination used for the communication and a combination of the physical connection portion and the communication application registered in advance (determining whether the port number included in the header of the data is a relevant one that supports the communication protocol (Paragraph 0010). See also the port number database 270 indicating stored information that is available in advance; FIG. 1; Paragraph 0031).”
As per claim 14, Morita et al. discloses “the communication control method according to claim 2 (as disclosed by Morita et al. above), wherein the step of determining determines whether or not to permit the communication based on setting information set for the physical connection portion in addition to the physical connection portion and the communication application (as done by the dialer controller 210 as it pertains to wrongful port number (communication shuts out) or to a correct port number (communication established); Paragraph 0026; Abstract, lines 1-4; Paragraphs 0010-0011).”  
As per claim 15, Morita et al. discloses “the communication control method according to claim 3 (as disclosed by Morita et al. above), wherein the step of determining determines whether or not to permit the communication based on setting information set for the physical connection portion in addition to the physical connection portion and the communication application (as done by the dialer controller 210 as it pertains to wrongful port number (communication shuts out) or to a correct port number (communication established); Paragraph 0026; Abstract, lines 1-4; Paragraphs 0010-0011).”
As per claim 16, Morita et al. discloses “the communication control method according to claim 4 (as disclosed by Morita et al. above), wherein the step of determining determines whether or not to permit the communication based on setting information set for the physical connection portion in addition to the physical connection portion and the communication application (as done by the dialer controller 210 as it pertains to wrongful port number (communication shuts out) or to a correct port number (communication established); Paragraph 0026; Abstract, lines 1-4; Paragraphs 0010-0011).”  
As per claim 17, Morita et al. discloses “the communication control method according to claim 2 (as disclosed by Morita et al. above), wherein the communication control method is performed when the communication is started (see the dialer controller 210 which determines whether a connection is established (started) or shut down (not started); Paragraph 0026).”
As per claim 18, Morita et al. discloses “the communication control method according to claim 3, wherein the communication control method is performed when the communication is started (see the dialer controller 210 which determines whether a connection is established (started) or shut down (not started); Paragraph 0026).”
claim 19, Morita et al. discloses “the communication control method according to claim 4 (as disclosed by Morita et al. above), wherein the communication control method is performed when the communication is started (see the dialer controller 210 which determines whether a connection is established (started) or shut down (not started); Paragraph 0026).”
As per claim 20, Morita et al. discloses “the communication control method according to claim 5 (as disclosed by Morita et al. above), wherein the communication control method is performed when the communication is started (see the dialer controller 210 which determines whether a connection is established (started) or shut down (not started); Paragraph 0026).”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 3-4 and 11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Morita et al. (Publication Number US 2004/0100945 A1) in view of Weinstein et al. (Publication Number US 2013/0179685 A1).
As per claim 3, Morita et al. discloses “the communication control method according to claim 1 (as disclosed by Morita et al. above).” However, Morita et al. wherein the device performs the communication by using a method other than TCP/IP.”
Weinstein et al. discloses “wherein the device performs the communication by using a method other than TCP/IP (Secure Remote Peripheral Tunnel is implemented with Universal Serial Bus (USB); Abstract, lines 1-4).”
Morita et al. and Weinstein et al. are analogous art in that they in the field of secure connections.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Morita et al. and Weinstein et al. in order to address compromises that may originate with a client system [Paragraph 0007]. 
As per claim 4, Morita et al. discloses “the communication control method according to claim 1 (as disclosed by Morita et al. above).” However, Morita et al. does not disclose “wherein the physical connection portion is a serial port.”
Weinstein et al. discloses “the communication control method according to claim 1, wherein the physical connection portion is a serial port (Secure Remote Peripheral Tunnel is implemented with Universal Serial Bus (USB); Abstract, lines 1-4).”
Morita et al. and Weinstein et al. are analogous art in that they in the field of secure connections.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Morita et al. and Weinstein et al. in order to address compromises that may originate with a client system [Paragraph 0007]. 
claim 11, Morita et al. discloses “the communication control method according to claim 2 (as disclosed by Morita et al. above).” However, Morita et al. does not disclose “wherein the device performs the communication by using a method other than TCP/IP.”
Weinstein et al. discloses “wherein the device performs the communication by using a method other than TCP/IP (Secure Remote Peripheral Tunnel is implemented with Universal Serial Bus (USB); Abstract, lines 1-4).”
Morita et al. and Weinstein et al. are analogous art in that they in the field of secure connections.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Morita et al. and Weinstein et al. in order to address compromises that may originate with a client system [Paragraph 0007].
As per claim 12, Morita et al. discloses “the communication control method according to claim 2 (as disclosed by Morita et al. above).” However, Morita et al. does not disclose “wherein the physical connection portion is a serial port.”  
Weinstein et al. discloses “wherein the physical connection portion is a serial port (Secure Remote Peripheral Tunnel is implemented with Universal Serial Bus (USB); Abstract, lines 1-4).”
Morita et al. and Weinstein et al. are analogous art in that they in the field of secure connections.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Morita et al. [Paragraph 0007].
As per claim 13, Morita et al. discloses “the communication control method according to claim 3 (as disclosed by Morita et al. above).” However, Morita et al. does not disclose “wherein the physical connection portion is a serial port.”
Weinstein et al. discloses “wherein the physical connection portion is a serial port (Secure Remote Peripheral Tunnel is implemented with Universal Serial Bus (USB); Abstract, lines 1-4).”
Morita et al. and Weinstein et al. are analogous art in that they in the field of secure connections.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Morita et al. and Weinstein et al. in order to address compromises that may originate with a client system [Paragraph 0007].

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement dated September 6, 2019, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

RELEVENT ART CITED BY THE EXAMINER
The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach secure connections.
U.S. PATENT NUMBERS:2005/0276228 A1 – [Paragraph 0038]
2018/0225230 A1 – [Paragraph 0320]
7,949,874 B2
CLOSING COMMENTS
Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.W.Y/Examiner, Art Unit 2181                                                                                                                                                                                                        November 19, 2021

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181